Exhibit 2007 Management Incentive Plan(MIP) Participants VP Products and Services Chief Information Officer Chief Accounting Officer VP Human Resources General Counsel Senior VP Sales(also participates in Sales Incentive Plan) Executive VP Corporate Sales (also participates in Sales Incentive Plan) Objectives Achieve corporate performance Shareholders care about Drive and reward unified performance across exec team Focus on building trend for long term, profitable growth Key Achievement Measures for 2007 Achievement of Board defined goals around Bookings Growth, Cash Flow Profitability and Profitability Objectives. Bonus Target @ 100% Achievement VP Products and Services33% of Base Salary Chief Information Officer33% of Base Salary Chief Accounting Officer33% of Base Salary VP Human Resources22% of Base Salary General Counsel11% of Base Salary Sr. VP Sales$20,000 Exec. VP Corp. Sales$20,000 Terms of Achievement and Payment of Incentive Bonus All three Measures of Success must be achieved All or Nothing, no partial payment or accelerators Bonus to be paid upon completion of annual audit and verification of measures achieved (approx. January,
